Case 2:18-mc-01569-KOB Document 15 Filed 10/24/18 Page 1 of 12            FILED
                                                                 2018 Oct-24 PM 01:34
                                                                 U.S. DISTRICT COURT
                                                                     N.D. OF ALABAMA
Case 2:18-mc-01569-KOB Document 15 Filed 10/24/18 Page 2 of 12
Case 2:18-mc-01569-KOB Document 15 Filed 10/24/18 Page 3 of 12
Case 2:18-mc-01569-KOB Document 15 Filed 10/24/18 Page 4 of 12
Case 2:18-mc-01569-KOB Document 15 Filed 10/24/18 Page 5 of 12
Case 2:18-mc-01569-KOB Document 15 Filed 10/24/18 Page 6 of 12
Case 2:18-mc-01569-KOB Document 15 Filed 10/24/18 Page 7 of 12
Case 2:18-mc-01569-KOB Document 15 Filed 10/24/18 Page 8 of 12
Case 2:18-mc-01569-KOB Document 15 Filed 10/24/18 Page 9 of 12
Case 2:18-mc-01569-KOB Document 15 Filed 10/24/18 Page 10 of 12
Case 2:18-mc-01569-KOB Document 15 Filed 10/24/18 Page 11 of 12
Case 2:18-mc-01569-KOB Document 15 Filed 10/24/18 Page 12 of 12
